Citation Nr: 0121750	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  97-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asbestosis, claimed as 
manifested by nausea and a cough.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran's DD Form 214 indicates that he had active 
service with the US Army Transport Service, having entered 
active service on November 11, 1943 and having been separated 
on August 15, 1945.  The DD Form 214 also indicates that he 
served on two ships, USAT WC Gorgas from November 3, 1943 to 
March 7, 1944, and USAT PE Crowley, from March 12, 1944 to 
November 30, 1944 and December 28, 1944 to August 15, 1945.  
He also had active service with the Army from February 1952 
to December 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1995, 
from the Portland, Oregon, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for residuals of asbestos exposure to include 
cough, nausea and asbestosis.

The Board remanded the claim in January 1998 for additional 
development.  The Board issued a decision in June 2000, 
denying service connection for a disability characterized as 
a respiratory disorder due to residuals of asbestos exposure, 
claimed as asbestosis manifested by nausea and a cough, on 
the basis that the claim was not well grounded.  The veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  The Secretary of VA filed an 
unopposed motion to remand the case to the Board due to the 
enactment of the Veteran's Claim Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  On 
January 3, 2001, the Court granted the motion, vacated the 
Board's June 2000 decision and remanded the case to the 
Board.  

For reasons explained below, this decision will be limited to 
addressing the issue of service connection for asbestosis.  
Based on a careful review of the case, it is concluded that 
that is the disorder currently at issue before the Board.  It 
is noted that the veteran's former representative argued 
that, as a lay person, the veteran does not have the 
knowledge to indicate whether he has any other disorder that 
is related to in-service exposure to asbestos (and/or rock 
dust).  However, inasmuch as "exposure" to a harmful 
substance, alone, does not provide a basis for service 
connection, it is not unreasonable to ask the veteran to 
identify the disorders or disabilities that he believes have 
resulted from such exposure, i.e., the disabilities for which 
he is seeking service connection.  He has indicated that he 
is seeking service connection for asbestosis.  Although the 
former representative argued that there were also issues of 
service connection for gastrointestinal and urogenital system 
disorders due to asbestos exposure, any such potential claims 
should be clarified (and then developed).  


FINDINGS OF FACT

1.  VA has satisfied its duty top notify and assist the 
veteran is the development of his claim, thus satisfying the 
requirements of the VCAA.

2.  The competent and probative evidence shows that the 
veteran does not have asbestosis.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991) 38 C.F.R. § 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The dates of the veteran's verified active service are stated 
above.  

Of record is a "separation qualification record" showing 
that the veteran had been an able seaman from 1943 to 1951.

In the veteran's initial claim for service connection, filed 
in 1991, he mentioned mumps, malaria, hearing loss, high 
blood pressure and back and internal injuries. The RO then 
requested his service medical records and was advised by the 
National Personnel Records Center that no records were on 
file at Code 13 and that the request had been referred to the 
Division of Merchant Marines.  

The RO again attempted to obtain service medical records in 
1992 and was advised by NPRC hat the veteran had fire-related 
service.  However, sick reports and morning reports for the 
veteran's Army unit had been searched by NPRC and were found 
to have no relevant entries. NPRC did forward to the RO a 
report of the U.S. Army's Office of the Surgeon General 
indicating that the veteran was hospitalized for rubella in 
April 1952.  

VA medical records reflect that the veteran was seen for 
outpatient treatment on numerous occasions beginning in 1987.  
Relevant entries indicate that when he was seen in January 
1988 complaining of headaches, it was noted that he had no 
cough and that his lungs were clear to auscultation and 
percussion (A&P). 

The veteran was examined by VA in April 1992.  His complaints 
on general medical examination were headaches and ringing in 
his ears.  The examination report contains no mention of 
asbestos exposure.  No gastrointestinal or respiratory 
complaints were noted.  Examination revealed that the lungs 
were clear to auscultation and percussion and the abdomen was 
soft, with normal bowel sounds and no palpable organs or 
masses.  There were no relevant diagnoses.  On a systemic 
conditions examination, the veteran was noted to have a 
painful knee.  A chest X-ray was ordered and showed no 
mediastinal shift, well expanded lungs, and no focal area of 
consolidation.  The radiographic impression was no acute 
infiltrate.  The systemic conditions examination report does 
not refer to asbestos exposure or to any respiratory or 
abdominal problems, and it resulted in no pertinent 
diagnoses.    

Additional VA outpatient records reflect that in September 
1992 the veteran reported that his stomach had ached for the 
past two months, and in March 1994 he denied any respiratory 
problems.  When he was seen in December 1994 his lungs were 
clear.  In February 1995 the veteran reported fatigue since 
the fall and that he had had much exposure to asbestos on 
ships.  A March 1995 chest X-ray showed no abnormality of the 
heart, lungs or bony thorax and was interpreted as being 
normal.  

In April 1995 the veteran filed a VA Form 526, Veteran's 
Application for Compensation or Pension, in which he claimed 
"Asbestosis - Service Connected" and nonservice-connected 
pension.  He did not list any treatment received in service 
and in response to instructions to list civilian treatment he 
wrote "None." In an accompanying statement the veteran 
wrote that his claim was for "asbestosis (asbestos exposure) 
and also for a NSC pension."  He indicated that he had 
medical records at two VA facilities and that he had tried to 
get his medical records from NPRC and was told they had been 
destroyed.  Along with his claim, the veteran submitted Army 
Transport Service records showing such information as the 
dates of "shipment" and discharge, the names of the ships 
on which he served, and the reason for discharge.  Some of 
those documents show voyages in 1947, 1948 and 1949.  

In May 1995 the veteran submitted an asbestos exposure 
questionnaire provided by the RO.  He explained that from 
November 1943 to March 1944 he had been a waiter dishing food 
from a steam table to the troops and that he slept in a bunk 
with asbestos covered steam pipes above the bunk.  He 
reported that for most of the time from March 1944 to October 
1945 he had served on a ship that had falling asbestos 
flakes, and that he had been exposed to flaking asbestos 
while serving on a tug boat from May to December 1948.  He 
reported having been a self employed commercial fisherman 
from 1954 to 1990.  

A May 1995 report of contact reflects that the veteran was 
contacted to clarify what disability he was attributing to 
asbestos exposure and that he indicated he had a cough and 
nausea that he left were due to such exposure.  

At the time of a June 1995 VA general medical examination, 
the veteran mentioned exposure to asbestos and rock dust 
during service, stating that he had had heavy and prolonged 
exposure it asbestos between 1943 and 1949 when he was on 
ships that had loose and flaking asbestos on the pipes. He 
also reported rock dust exposure in Korea.  The veteran 
reported that for about four years he had noticed increasing 
shortness of breath and that he had a chronic non-productive 
cough.  He also reported easy fatigability.  He was noted to 
have mild dyspnea on getting on the examining table.  The 
anteroposterior diameter of his chest was increased and 
breath sounds were rather distant.  Examination of the 
abdomen revealed a midline hernia with no other 
abnormalities.  The examiner referenced an attached X-ray 
report, apparently that of March 1995.  The clinical 
diagnosis was history of asbestos and rock dust exposure.  
The veteran was afforded pulmonary function tests in July 
1995.  The report indicates that patient effort and 
cooperation were poor, with incomplete exhalation.  It was 
concluded that spirometry was uninterpretable and that there 
were probable low lung volumes.  The June 1995 clinical 
examiner reviewed the pulmonary function test results and 
indicated that, as noted, the spirometry was uninterpretable 
and there probable were low lung volumes.  The examiner 
diagnosed history of exposure to asbestos and rock dust; 
shortness of breath possibly related, no X-ray or pulmonary 
function test documentation.

A VA outpatient record of September 1995 notes that the 
veteran for sleep problems and he was noted to be concerned 
about his stomach, urinary tract and a sore throat.  On 
examination the chest was clear.  The impressions were 
gastritis, rule out GERD (gastroesophageal reflux disease), 
doubt significant obstructive apnea, 4% perfusion, and 
chronic intermittent headache.  

In his notice of disagreement of December 1995 the veteran 
stated that he disagreed with the RO as to the service-
connected portion of his claim and that there was only one 
issue -cough and nausea due to asbestos exposure.  

In March 1996, following his receipt of the statement of the 
case, the veteran wrote to state that he had recently 
"initiated a GI series" and wanted to wait for the results 
to determine whether he would appeal "or just enter that 
evidence in support of the original claim."  He was given a 
60 day extension to file his substantive appeal, which was 
received in November 1996.  In the substantive appeal the 
veteran said that he was appealing the denial of November 
1995 and that "[t]he issue is asbestosis."  

Subsequently, VA medical records dated in 1996 were received.  
In pertinent part they reflect that when the veteran was seen 
in July 1996 mainly for urinary problems he was also noted to 
have had low-grade nausea for two years and severe epigastric 
burning helped by Tums.  It was noted that an upper 
gastrointestinal series had shown a hiatal hernia with 
reflux.  On November 29, 1996, the veteran reported not 
feeling well due to an upset stomach and fever.  It was noted 
that a barium enema had shown moderately severe 
diverticulosis and that an upper gastrointestinal series 
showed reflux.  The treating physician was of the opinion 
that the veteran's "divertics" were most of his intestinal 
problems.  

Subsequent VA medical records show that in February 1997 the 
veteran complained of nausea and abdominal pain.  Examination 
of the abdomen revealed that it was obese with no apparent 
fluid.  The left upper quadrant was tender.  In March 1997 
the veteran underwent an abdominal CAT scan which showed no 
masses or enlarged lymph nodes. He continued to complain of 
abdominal discomfort, which improved with change in 
medication.  In May 1997 he had much improved stomach 
discomfort and was noted to have documented GERD.  It was 
indicate that he needed repeat pulmonary function tests.  In 
June 1997it was noted that the veteran's gastrointestinal 
symptoms had resolved and that pulmonary function tests 
showed stable chronic obstructive pulmonary disease.  When 
the veteran was seen in August 1997 his pulmonary function 
tests were reported to "look good."  

The Board remanded the case in January 1998 and, pursuant to 
the Board's request for development, the RO wrote to the 
veteran.  In response to questions by the RO, the veteran 
replied in June 1998 that he did not want a personal hearing, 
that he had never received Social Security disability 
benefits, and that he had no new medical evidence to put 
forth.  He also explained that he was submitting the only 
documentation he had of service between 1945 and 1952.  That 
documentation is a Certificate of Proficiency issued by the 
Transportation Corps School in December 1945 and a 
Certificate of Training issue in June 1952.  

In September 1998 the veteran responded to an August 1998 
letter from the RO as follows: You asked if I was claiming a 
series of things.  If you look at my Form 9 you'll see that 
I'm only appealing asbestosis."  He also noted that he had 
claimed asbestosis on his original Form 526 filed three years 
earlier.  He concluded by stating, "This is the only thing 
I'm claiming."  

In December 1998 the RO sought additional verification of the 
veteran's service from NRPC and verification was consistent 
with the dates reported in the introduction to this decision.

The veteran was given a special respiratory examination in 
December 1998.  The examiner noted that it was for the 
purpose of determining the relationship between asbestos 
exposure and current symptomatology.  The veteran reported a 
ten year exposure to asbestos while working aboard ship.  He 
reportedly had had a dry cough and nausea for five yeas, 
along with burping and indigestion.  The examiner noted that 
the veteran's upper gastrointestinal series in October 1998 
showed a hiatal hernia and reflux of gastric contents.  The 
examiner also noted the veteran's various medications and 
that he did not date the onset of his cough to the initiation 
of lisinopril.  The examiner further noted that he could not 
see any evidence that that lisinopril had been considered as 
the cause of the cough, but that he might have missed 
something in the veteran's voluminous records.  It was noted 
that the veteran had numerous fractured ribs in work 
accidents, that he was not receiving any specific treatment 
for lung disease, and that he had not been incapacitated by 
lung disease, nausea or vomiting.  The veteran was described 
as mildly dyspneic.  He denied edema and there was no 
evidence of right ventricular dysfunction or pulmonary artery 
pressure.  The examiner reviewed prior pulmonary function 
test results and noted that a chest X-ray done "today" 
showed no parenchymal lung disease.  The examiner also noted 
that recent gastrointestinal studies showed a hiatal hernia 
and reflux.  

On physical examination there was dullness to percussion at 
the left base and the left diaphragm did not appear to move.  
Breath sounds were somewhat reduced.  There were no wheezes 
or crackles and heart sounds were normal.  The abdomen was 
soft and bowel sounds were present.  Pulmonary function test 
results were interpreted as showing reduced vital capacity.  
The clinical examiner, a board certified specialist in 
internal medicine with a subspecialty certificate in 
pulmonary medicine, concluded that the veteran's current 
symptoms were not related to asbestos exposure and that there 
was no evidence of asbestos-related disease on chest x-ray or 
pulmonary function studies.  The examiner noted that the 
elevated diaphragm was stable and apparently unrelated to the 
veteran's current complaints.  In the examiner's opinion, it 
was more likely that the veteran's cough was related to 
gastroesophageal reflux or possibly to his use of lisinopril, 
which he took for hypertension.  The examiner finally noted 
that to his knowledge the veteran's X-rays had not been 
reviewed by a B reader. 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991).  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2000).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In McGinty v. Brown, 4 Vet. App. 428 (1993), the Court 
observed that there had been no specific statutory guidance 
with regard to claims of service connection for asbestosis 
and other asbestos-related diseases and that the Secretary 
had not promulgated any regulations.  However, VA has 
provided adjudicators with some guidance in addressing claims 
involving asbestos exposure.  In pertinent part, VA 
recognizes that:

[A]sbestos particles have a tendency to break easily 
into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed. 
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may 
also produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  The 
latent period varies from 10 to 45 years or more between 
first exposure and development of disease.  

Persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngeal, 
gastrointestinal and urogenital cancer.  Lung cancer 
associated with asbestos exposure originates in the lung 
parenchyma rather than the bronchi.  All persons with 
significant asbestosis develop cor pulmonale.  The 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  

Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 7.21.  


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

When the Board denied service connection in its June 21, 2000 
decision, it did so on the basis that the claim was not well 
grounded.  Thus, on appeal to the Court, that decision was 
vacated in light of the VCAA and the case was remanded to the 
Board.  The Board has carefully considered whether the case 
has to be remanded to the RO for consideration under the new 
legislation and has decided that it does not.  In 
correspondence beginning in 1995, rating decisions of which 
the veteran was provided a copy, the February 1996 statement 
of the case, and the subsequent supplemental statements of 
the case, the RO informed the veteran of the evidence needed 
to substantiate his claim, the basis for the denial of his 
claim, and the applicable law and regulations for service 
connection.  Additionally, the RO considered the claim on the 
merits of service connection.  Although the Board, in its now 
vacated decision, found that the claim was not well grounded, 
it further served to notify the veteran of the laws and 
regulations, the evidence of record and the type of evidence 
that would support his claim for an asbestos-related 
disability.  Thus, VA has satisfied the duty to notify the 
veteran even though such was accomplished prior to enactment 
of the VCAA.

VA has also satisfied the duty to assist.  The RO has 
contacted NPRC on several occasions for certification of the 
veteran's service and/or any service medical records, which 
apparently were destroyed in a fire at NPRC.  Since the 
veteran is not alleging that he was treated for asbestos 
exposure or any other relevant medical problems during 
service, and since asbestos related disease takes years to 
develop, there is no need to undertake any further attempts 
to try to locate any service medical data.  The veteran's VA 
medical records are in the file and he has been examined by 
VA, including by a specialist in pulmonary medicine in 
December 1998.  The veteran has not identified additional 
medical evidence that is relevant to his claim so there is no 
need to remand the case for further consideration on that 
basis.  Additionally, the veteran was offered the opportunity 
to appear at a personal hearing, which he declined, and he 
and his representatives, both former and current, were given 
the opportunity to present any additional evidence and/or 
argument.  In March 2001, the Board wrote to the current 
representative advising him that he could submit additional 
evidence and argument within 90 days.  There was no response.  
Thus, the Board finds that VA RO has met its obligations to 
notify and assist the veteran under the VCAA and that he will 
not be prejudiced by the Board deciding the merits of his 
claim without remanding the case to the RO for consideration 
under the new legislation.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. 
Reg. 49,747 (1992).      

The veteran's various statements and claims have not been 
entirely consistent as to the disability he was claiming and 
wanted to appeal.  However, he did indeed claim service 
connection for asbestosis in 1995, and he has more recently 
clarified that that is the issue (October 1996 substantive 
appeal) and that that is all he is appealing (September 1998 
statement).  Thus, that is the issue to be addressed by the 
Board.  To the extent that the veteran may be alleging that 
he has a cough and/or nausea due to asbestosis, the 
underlying disability for which he is claiming service 
connection is asbestosis.  

There is no medical evidence pertaining to the veteran (other 
than a Surgeon General's Office report of rubella in service) 
until the 1980s, decades after service.  However, as 
explained above, asbestos-related diseases develop over the 
course of many years, so the absence of service medical 
records or early post-service medical evidence does not go 
against the veteran's claim.  What is important is that there 
simply is no medical evidence or opinion that the veteran has 
asbestosis.  As has been explained to the veteran, including 
in the prior Board decision, exposure, alone, to asbestos or 
to any other potentially harmful substance does not provide a 
basis for service connection.  Rather, the exposure must have 
resulted in some disability.  In this case, the veteran has 
claimed that it resulted in asbestosis but, other than his 
opinion, there is no supporting evidence.  As a lay person, 
he is not competent to diagnose a disease or to establish its 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As noted above, a clinical diagnosis of asbestosis requires 
not only a history of asbestos exposure but also X-ray 
(radiographic) evidence of parenchymal disease.  In this case 
there not only is no diagnosis of asbestosis but also no 
radiographic evidence of parenchymal disease.  At the time of 
the June 1995 VA examination no lung disease was diagnosed.  
Rather, the examiner diagnosed "shortness of breath" which 
he indicated was "possibly" related to asbestos or rock 
dust exposure but that such was not shown on pulmonary 
function tests or radiographically.  In fact, an X-ray at 
that time was specifically noted to show no abnormality of 
the lungs, heart or bony thorax and to be a normal study.  
Thus, it is clear that asbestosis was not shown at that time.

In a June 1997 VA outpatient record it was noted that 
pulmonary function tests showed stable chronic obstructive 
pulmonary disease.  When the veteran was seen in August 1997 
his pulmonary function tests were noted to look good."  
Thus, none of this evidence tends to show that he has 
asbestosis.  

In December 1998, the veteran was afforded a special VA 
respiratory examination that was performed by a pulmonary 
specialist as requested by the Board in its January 1998 
remand.  The former representative argued that the 
examination was not adequate, noting several objections to 
it.  First of all, he argued that the claims folder had not 
been make available to the examiner.  While the examiner did 
not specifically refer to the "claims folder" he did refer 
to the veteran's "chart," a term, which the Board notes 
from experience, is commonly used by physicians in referring 
to a claims file.  Based on the examination report, the Board 
finds that the examiner did review the record.  The former 
representative also noted that the examiner did not state 
whether the veteran had COPD as requested by the Board's 
remand.  Inasmuch as subsequent to the remand the veteran 
clarified his appeal, stating that he was only appealing 
asbestosis, the Board finds it unnecessary to remand the case 
to find out whether the veteran has chronic obstructive 
pulmonary 

disease, a different disorder.  The former representative 
also argued that the examiner failed to provide an opinion as 
to whether any current disability was as likely as not 
related to service or in-service asbestos exposure or to rock 
dust.  Again, in light of the veteran's clarification that he 
is only appealing asbestosis, the opinion is adequate in that 
the examiner found no evidence of asbestos-related disease.  
In regard to the veteran's cough, the examiner expressed his 
opinion as to its likely cause.  Although the former 
representative argued that the opinion was not "conclusive" 
it satisfies the criteria for an "opinion" which does not 
require absolute certainty.  

Following a review of the veteran's complaints, history, and 
medical records, a physical examination, pulmonary function 
studies and a chest X-ray, the examiner concluded that the 
veteran's current symptoms were not related to his asbestos 
exposure, noting that there was "no evidence of asbestos-
related disease on the chest X-ray or pulmonary function 
studies.  Although the X-ray films apparently were not read 
by a B reader, as mentioned in the Board remand, referral to 
a B reader was discretionary and not mandatory (see January 
1998 remand, p. 6).  While the examiner did not attribute the 
veteran's nausea to a cause, he did note the veteran's 
gastrointestinal history and the fact that he was shown in 
October 1998 to have a hiatal hernia and reflux of the 
gastric contents.  In any event, since the veteran is 
claiming service connection for asbestosis and he does not 
have asbestosis, the actual cause of any nausea is not 
important to this appeal as it could not be caused by 
asbestosis.  Additionally, the various outpatient treatment 
records provide more detailed evidence regarding the 
veteran's gastrointestinal complaints and the well-documented 
gastrointestinal pathology, and nowhere is any nausea 
attributed to asbestos exposure, including claimed 
asbestosis.  

In sum, the competent and probative evidence shows that the 
veteran does not have asbestosis (or other asbestos related 
pulmonary disease).  Thus, the preponderance of the evidence 
is against the claim and service connection must be denied.  



ORDER

Entitlement to service connection for asbestosis is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

